

OPTION EXCHANGE AGREEMENT
This Option Exchange Agreement (this “Agreement”) is dated as of July 19, 2016
between Champions Oncology, Inc. (the “Company”) and David Miller (the
“Employee”).
WHEREAS, the Company granted the Employee stock options to purchase shares of
the Company’s common stock under its 2010 Equity Incentive Plan as set forth on
Schedule A attached hereto (each an “Existing Option” and collectively the
“Existing Options”);
WHEREAS, the Existing Options have exercise prices per share that are
significantly higher than the current market price of the Company’s common
stock; and
WHEREAS, the Company wishes to offer to exchange each of the Existing Options
with a new option (each a “New Option” and collectively the “New Options”) that
will have an exercise price equal to the fair market value of the Company’s
stock on the date of grant (which is the date hereof) in order to provide the
Employee with the benefit of owning options that over time may have a greater
potential to increase in value, and thus create better performance incentives
for the Employee and, as a result, maximize shareholder value, and the Employee
wishes to accept such offer;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and the Employee agree as follows:
1.Each of the Existing Options is hereby cancelled and disposed of, and the
Employee has no rights whatsoever with respect to the Existing Options.
2.The Company shall grant the Employee the New Options in connection with the
execution of this Agreement. The New Options shall be subject to the terms of
the Company’s 2010 Equity Incentive Plan and otherwise have the terms set forth
in the applicable stock option agreement. Each New Option will be for a number
of shares that, when combined with the New Option’s exercise price, will have
the same Black-Sholes value as the corresponding Existing Option, as set forth
on Schedule A. Each New Option will have the same vesting schedule and
expiration date as the corresponding Existing Option.
3.The Employee acknowledges that he has had the opportunity to consult counsel
and tax advisors prior to entering into this Agreement. The Employee
acknowledges that he is aware of the Company’s business affairs and financial
condition, including the risks related to the Company’s business as set forth in
the Company’s filings with the Securities and Exchange Commission on Form 10-Q
and Form 10-K, and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to enter into this Agreement.
4.The Employee acknowledges and agrees that this Agreement does not affect the
“at-will” nature of his employment with the Company and that his employment with
the Company can be terminated by the Employee or the Company at any time, with
or without notice, unless provided otherwise pursuant to any employment
agreement with the Company.
5.This Agreement shall be governed by the laws of the State of Delaware, without
regard to conflicts of laws principles.
6.This Agreement may be signed in any number of counterparts, each of which
shall be deemed to be an original, and all of which together shall constitute
one and the same instrument.




--------------------------------------------------------------------------------




[Signature page follows]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first indicated above.
CHAMPIONS ONCOLOGY, INC.


By:    /s/ Joel Ackerman                
Name:    Joel Ackerman
Title:    Chief Executive Officer




/s/ David Miller                    
David Miller










--------------------------------------------------------------------------------





Schedule A
Existing Options
New Options
Date
Shares
Exercise Price


Shares
Exercise Price


June 11, 2013
6,154


$4.92


5,515


$2.10


May 22, 2015
12,500


$6.69


11,251


$2.10


Total
18,654
 
16,766
 





